Citation Nr: 0023662	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to secondary service connection for 
depression.

2.  Entitlement to service connection, other than for 
compensation purposes, for substance abuse.

3.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in October 1997, of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas.

The appeal was docketed at the Board in 1998.

The first two issues listed on the title page will be 
addressed in the decision below.  The final two issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.


FINDINGS OF FACT

1.  The veteran's depression is causally related to his 
service-connected PTSD.

2.  The claim for service connection, other than for 
compensation purposes, for substance abuse, is not plausible. 


CONCLUSIONS OF LAW

1.  Depression is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310(a) (1999).

2.  The claim for service connection, other than for 
compensation purposes, for substance abuse, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for secondary 
service connection for depression is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that this claim is plausible.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

I.  Depression

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran contends that he presently has depression which 
is directly attributable to impairment related to his 
service-connected PTSD.  In this regard, the veteran suffers 
with a number of physical disabilities, including nephritis, 
and a report pertaining to his presentation for VA outpatient 
treatment in April 1997 is to the effect that the veteran's 
depression, which was apparently initially assessed in 
conjunction with the veteran's "systemic" examination by VA 
in March 1996, may be related to those physical disabilities.  
At the same time, in conjunction with the veteran's 
psychiatric examination by VA in March 1996, he was assessed 
as having PTSD "with underlying depression".  Given the 
foregoing assessment, then, and resolving reasonable doubt in 
the veteran's favor, the Board concludes that the veteran's 
depression is etiologically related to his service-connected 
PTSD.  Therefore, secondary service connection for depression 
is granted.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310.

II.  Substance Abuse

The threshold question to be answered concerning the 
veteran's claim for service connection, other than for 
compensation purposes, for substance abuse, is whether he has 
presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection, 
other than for compensation purposes, for substance abuse, is 
well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Regarding his claim for service connection, other than for 
compensation purposes, for substance abuse, the veteran 
indicates that he drank alcohol and used marijuana and 
cocaine in service and that, therefore, his current substance 
abuse must be seen as being traceable to service.  As 
pertinent to such claim, the Board would merely observe, in 
passing, that service connection for substance abuse for 
compensation purposes, stemming from the abuse of alcohol or 
drugs in service and at least with respect to claims filed 
(as in the present case) after October 1990, is prohibited in 
accordance with 38 U.S.C.A. § 105 (West 1991) and 38 C.F.R. 
§ 3.301 (1999).  Conversely, service connection, other than 
for purposes of compensation, for substance abuse, is 
allowed.  See VAOPGCPREC 2-97 (January 16, 1997).  The 
veteran apparently contends that he presently abuses 
substances as a means of coping with his service-connected 
PTSD.  In this regard, however, while the veteran (who 
apparently has not used marijuana or cocaine for many years) 
was assessed as having alcohol dependence when he was 
examined by VA in July 1997, there is no evidence relating 
the same to his service-connected PTSD.  A plausible claim 
for service connection, other than for compensation purposes, 
for substance abuse is therefore not presented.  See Epps, 
supra.  Consequently, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's claim for service connection, other than for 
compensation purposes, for substance abuse on a ground 
different from that of the M&ROC (which addressed the claim 
on a "misconduct" basis), the veteran has not been prejudiced 
by the Board's decision.  This is because, in assuming that 
such claim was well grounded, the M&ROC accorded the veteran 
greater consideration than this claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the M&ROC for consideration 
of the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for service 
connection, other than for compensation purposes, for 
substance abuse, the Board is of the opinion that its 
discussion above bearing on such issue is sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection relative to 
such corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).

ORDER

Secondary service connection for depression is granted.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection, other than for 
compensation purposes, for substance abuse, is denied.


REMAND

In view of the above-adjudicated award of service connection 
for depression, and because the veteran's claim for a higher 
initial rating for PTSD yet remains an aspect of the appeal, 
the Board is of the opinion that pertinent examination by VA 
bearing on the veteran's service-connected psychiatric 
disability complex should be performed before further 
appellate action ensues.  Further development to facilitate 
the accomplishment of the same is, therefore, specified 
below.

Finally, because the Board's above-adjudicated award of 
service connection for depression may, in view of the 
pertinent provision of 38 C.F.R. § 4.16 (1999), be of direct 
bearing on the veteran's pending claim for a TDIU, the Board 
is of the opinion that the TDIU claim should be readjudicated 
by the M&ROC before further related appellate action (if 
necessary) is taken.

Accordingly, the case is REMANDED for the following:


1.  The M&ROC should appropriately 
contact the veteran and request the 
names, addresses and dates of treatment 
of all medical care providers who treated 
him for his service-connected 
disabilities from July 1997 to the 
present.  After obtaining any necessary 
authorization, the M&ROC should obtain 
copies of all treatment records.

2.  The M&ROC should arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the current 
severity of his service-connected 
psychiatric disability complex (PTSD and 
depression).  Further, the examiner is 
specifically requested to assign a 
numerical scale representative of the 
veteran's service-connected psychiatric 
disability-related Global Assessment of 
Functioning.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

3.  The M&ROC should then review the 
report pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions and, 
if it is not, appropriate corrective 
action should be undertaken.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the M&ROC should 
readjudicate (1) the veteran's claim for 
a higher initial rating for PTSD with 
depression, and (2) his claim for a TDIU.  
In adjudicating the issue of the proper 
rating for PTSD with depression, the 
M&ROC should consider whether a 
"staged" rating is appropriate, in 
accordance with Fenderson v. West, 
12 Vet. App. 119 (1999).

5.  If either remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

